Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action responsive to applicant’s amendment of 1/192021.  Claims 1-20 are pending and claims 1-2 and 7-8 and 16-20 are rejected.  Claim 3-6 are objected to.  Claims 10-15 are allowed.   Claim 9 is objected to. 

Priority
	Applicant’s claim of priority to application 62/344536 filed 6/2/2016 is acknowledged.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenzler (US5788293) which discloses all the claimed elements including: 
(re: cl 1)  A gold pan, comprising:

b.    a rib coupled to and extending above a topmost portion of the lip at a front portion of the concave pan (Fig.3 unlabeled rib above #47/52 ; c5 L 42-50- vertical riffle (rib) #46 terminating at outer edge #47),
the rib including a cavity oriented to be substantially orthogonal to the concavity of the pan such that when the pan is tipped on its front, thereby spilling its contents under gravity, the cavity traps contents therein (#60 fig 4).
(re: cl 7) wherein the concave pan further comprises a plurality of finishing fins extending into an interior of the concave pan from a back wall or side wall thereof (#54fig 4).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  

	Claim(s) 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenzler (US5788293) in view of Litrap (US4289241) wherein Kenzler teaches the elements previously discussed and Litrap teaches what Kenzler lacks of:  

It would have been obvious at the effective time of the invention for Kenzler to use a front gate panel to efficiently remove the water without spilling gold as taught by Litrap.

	Claim(s) 2, 16, 17, 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenzler (US5788293) in view of Legg (4273648) wherein Kenzler teaches the elements previously discussed and Kenzker further teaches:
(re: cl 2) wherein the concave pan includes a flat bottom (#44 fig 3). 
Legg teaches what Kenzler lacks of:  
and wherein the rib is fully outside the concavity of the pan (#50 fig 5; c2L32-37).  
It would have been obvious at the effective time of the invention for Legg et al. to have a rib outside the concavity of the pan to separate heavy sediment during the pouring process at the exit as taught by Legg.  

Kenzler teaches: 
(re: cl 16) A method of panning, comprising the steps of:
a.    providing a pan having a plurality of ribs extending upwardly and forwardly from a top of the pan ( #56 /#46 #50 fig. 4; c6 L 1019);

c.    flowing particulate material over the plurality of ribs (c9 L 10-25-washing action) 
Legg teaches what Kenzler lacks of:  
such that the particulate material exits the pan and then flows across the top-most rib while it is outside the pan (c2L46-59- flows over #50 ribs in trough #44 that attached is at top of pan).
It would have been obvious at the effective time of the invention for Kenzler to flow material across ribs as particulate material exits the pan so as to separate heavy material from the lighter material as taught by Legg et al..

(re: cl 17) further comprising flowing particulate material over a plurality of finishing fins disposed within the pan (c7 L 34-39-“The gold ore is agitated both by the rotating action of the pan 12 and by the movement of the gold ore 76 over the agitator knobules 54. The agitation helps self-classify the gold ore. Thus, as the gold ore 76 is agitated, the low viscosity matter (rocks) is tossed generally about and processed out of the pan while the heavier matter, such as the black sand (collectively god ore particles 80) and gold particles 82 sink to lowest point in the pan.”).

(re: cl 20) further comprising removing heavies from the pan (c9 L 10-25). 


	Claim(s) 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenzler (US5788293) in view of  Legg (US4273648) in further view of Litrap (US4289241) wherein Legg teaches the elements previously discussed and Litrap teaches what Kenzler lacks of:  
 further comprising a gate panel disposed over a top of the concave pan and positioned such that there is a gap between a front of the gate panel and the rib, thereby permitting material to flow between the gate panel and the rib and over the rib but limiting the thickness of such flow (#118 over #44 fig 1; c8 L 15-30-“ The backpanning technique is intended to carefully and efficiently remove the black sand layer, leaving only the gold in the valleys.”).
It would have been obvious at the effective time of the invention for Legg to have a front gate panel to efficiently remove the water without spilling gold as taught by Litrap. 

	Claim(s) 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kenzler (US5788293) in view of Legg (US4273648) in further view of Tubbs, Jr. (US5868366) wherein Kenzler teaches the elements previously discussed and Tubbs, Jr. teaches what Kenzler lacks of:  
further comprising collecting particulate material in a corner of a flat bottom of the pan and then tipping the pan and tapping a side thereof to separate heavies within the particulate material (C2 L42-56-tilting the pan).
It would have been obvious at the effective time of the invention for Kenzler to tilt the pan to remove water from the pan to remove the water without spilling gold as taught by Tubbs. Jr..

Allowable Subject Matter
	Claims 3-6, and 9 are objected to as being dependent claims premised upon a rejected base claim but would be allowed if the re-written in independent form or if the limitations of an allowable claim were incorporated within the independent base claim from which this claims depend or if re-written premised upon dependence from an otherwise allowable base claim.  
	Claims 10-15 are allowed.
	In particular with respect to the prior art does not teach: A gold pan, consisting essentially of: a.  a concave pan having a flat bottom, a smooth or textured interior surface, and a lip extending circumferentially about a top-most portion of the pan; and b.    an array of ribs coupled to and extending above and forward from lip at a front portion of the concave pan, each rib of the array of ribs including a cavity oriented to be substantially orthogonal to the concavity of the pan such that when the pan is tipped on its front, thereby spilling its contents under gravity, the cavity traps contents therein. 
Of particular interest is Kenzler which teaches: A gold pan, comprising: a. a concave pan having a lip extending circumferentially about a top-most portion of the pan; and b. a rib coupled to and extending above the lip at a front portion of the concave pan, the rib including a cavity oriented to be substantially orthogonal to the concavity of the pan such that when the pan is tipped on its front, thereby spilling its contents under gravity, the cavity traps contents therein.  Kenzler has an array of ribs and a single rib above the top but not an array above.  However, Kenzler does not teach nor suggest in combination with other art: an array of ribs coupled to and extending above and forward from lip at a front portion of the concave pan.   
Of further interest is Legg which teaches a convex pan having plurality of ribs outside and orthogonal to the concavity, but not necessarily having the plurality of ribs above the lip.  It would not have been obvious to one of ordinary skill in the art to combine the single rib above 

Response to Arguments
	Applicant’s arguments were unpersuasive in overcoming the anticipatory rejections to claims 1 and 7 evidenced by Kenzler and the obviousness rejections to: claim 18 evidenced by Kenzler (US5788293) in view of  Litrap.  One rib (Fig.3 unlabeled rib extends above the lip #47/52; c5 L 42-50- vertical riffle (rib) #46 terminating at outer edge #47). Applicant argues the ribs are below the lip-but a single rib is above the lip.  
	Applicant’s amendment was effective in overcoming the anticipatory rejections to claims 2 and 16, 17, and 20 as well as the obviousness rejections to claims 18 evidenced by Kenzler in view of Tubbs, Jr. ; and 19 evidenced by Kenzler (US5788293) in view of Litrap.  However, Legg teaches the new element of and wherein the rib is fully outside the concavity of the pan (#50 fig 5; c2L32-37).  Legg also teaches: such that the particulate material exits the pan and then flows across the top-most rib while it is outside the pan (c2L46-59- flows over #50 ribs in trough #44 that attached is at top of pan).
Applicant’s argument was effective in overcoming the prior art rejection to claim 9.

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 1/19/2021 has been entered.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached Tues, Wed Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655 
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655